Case 2:16-cv-08947-CCC-ESK Document 116 Filed 08/24/20 Page 1 of 6 PageID: 1996



 NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

   CURTIS A. DUKES,                                     Civil Action No.: 16-08947

                            Plaintiff,
                                                               OPINION
             v.

   NEW JERSEY TRANSIT, and VICKEY
   FRASER,

                            Defendants.

 CECCHI, District Judge.

        This matter comes before the Court by way of Defendant Vickey Fraser’s (“Defendant” or

 “Fraser”) motion to dismiss (ECF No. 73) Plaintiff Curtis A. Dukes’s (“Plaintiff” or “Dukes”)

 Second Amended Complaint and Jury Demand (“Second Amended Complaint,” ECF No. 20).

 Plaintiff opposes Defendant’s motion. ECF Nos. 78, 85. The Court decides this matter without

 oral argument pursuant to Federal Rule of Civil Procedure 78. For the reasons set forth below,

 Defendant’s motion is GRANTED.

   I.   BACKGROUND

                  A. Factual Background

        In this employment discrimination action, Plaintiff, who is proceeding pro se, alleges that

 Defendants Fraser and New Jersey Transit (“NJT,” or, together with Fraser, “Defendants”)

 improperly rescinded his offer of employment as a result of inaccurate information reported on a

 background check and for discriminatory and retaliatory reasons. See Second Amended Complaint

 ¶¶ 30-52.



                                                 1
Case 2:16-cv-08947-CCC-ESK Document 116 Filed 08/24/20 Page 2 of 6 PageID: 1997



        Plaintiff is an African-American male who applied for a “drivers’ instructor” position at

 NJT. Id. ¶¶ 1, 8-9. Defendant Fraser is a current or former supervisory employee of NJT. Id. ¶

 3. According to the Complaint, on August 20, 2014, Fraser conditionally offered Plaintiff the

 drivers’ instructor position, which Plaintiff accepted. Id. ¶ 14. On October 10, 2014, Plaintiff

 received a letter from NJT informing him “that a preliminary decision was made to rescind his job

 offer based on information contained in his background report.” Id. ¶ 18. The letter further advised

 Plaintiff that he had a right to dispute the accuracy of the report. Id. Plaintiff alleges that the

 background report was inaccurate because it included “an arrest that was false/did not apply to

 plaintiff” and an expunged conviction. Id. ¶ 19. On October 20, 2014, Plaintiff both mailed and

 hand-delivered his dispute of the report. Id. ¶ 20. Thereafter, Plaintiff spoke with Nick Brach

 from the background check company, who confirmed to Plaintiff that the report had been

 corrected, and that he had advised Fraser of the corrections. Id. ¶ 22. Plaintiff also provided NJT

 with additional documentation at Fraser’s request. Id. ¶¶ 23-25. On December 26, 2014, Plaintiff

 received a letter from Fraser stating that after a review of Plaintiff’s documents, NJT would be

 withdrawing its offer of employment. Id. ¶ 29.

            B. Procedural Background

        Plaintiff filed suit against NJT and Fraser on December 1, 2016. ECF No. 1. On January

 19, 2017, NJT moved to dismiss certain claims, which Plaintiff opposed. ECF Nos. 6, 14. By

 Opinion and Order dated March 19, 2018, the Court granted NJT’s motion to dismiss and permitted

 Plaintiff to file an amended complaint. ECF Nos. 17-18. In its Opinion, the Court expressly noted

 that “Plaintiff offers no evidence that Fraser has been properly served in this action, and the Court

 shall therefore not address any of these claims as made against her.” ECF No. 17 at 2 n.3. Plaintiff

 filed the Second Amended Complaint on April 23, 2018, alleging: (1) race discrimination in



                                                  2
Case 2:16-cv-08947-CCC-ESK Document 116 Filed 08/24/20 Page 3 of 6 PageID: 1998



 violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”); (2)

 retaliation in violation of Title VII; and (3) violation of the Fair Credit Reporting Act, 15 U.S.C. §

 1681a et seq. (“FRCA”). ECF No. 20. Thereafter, Plaintiff withdrew his FRCA claim, and Fraser

 filed a waiver of service pursuant to Federal Rule of Civil Procedure 4(d)(3). ECF Nos. 43, 70-1.

 On January 13, 2020, Fraser filed a motion to dismiss, which Plaintiff opposed. ECF Nos. 73, 78,

 85.

  II.    LEGAL STANDARD

         For a complaint to survive dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6),

 it “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

 on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 570 (2007)). In evaluating the sufficiency of a complaint, the Court must accept all well-

 pleaded factual allegations in the complaint as true and draw all reasonable inferences in favor of

 the non-moving party. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008).

         “Factual allegations must be enough to raise a right to relief above the speculative level.”

 Twombly, 550 U.S. at 555. “A pleading that offers labels and conclusions will not do. Nor does a

 complaint suffice if it tenders naked assertion[s] devoid of further factual enhancement.” Iqbal,

 556 U.S. at 678 (internal citations omitted). However, “the tenet that a court must accept as true

 all of the allegations contained in a complaint is inapplicable to legal conclusions. Threadbare

 recitals of the elements of a cause of action, supported by mere conclusory statements, do not

 suffice.” Id. Thus, when reviewing complaints for failure to state a claim, district courts should

 engage in a two-part analysis: “First, the factual and legal elements of a claim should be separated

 .... Second, a District Court must then determine whether the facts alleged in the complaint are




                                                     3
Case 2:16-cv-08947-CCC-ESK Document 116 Filed 08/24/20 Page 4 of 6 PageID: 1999



 sufficient to show that the plaintiff has a ‘plausible claim for relief.’ ” See Fowler v. UPMC

 Shadvside, 578 F.3d 203, 210-11 (3d Cir. 2009) (internal citations omitted).

 III.   DISCUSSION

        Defendant Fraser argues that Plaintiff’s Title VII claims against her should be dismissed

 because Title VII does not provide for individual liability. ECF No. 73 at 3. The Court agrees.

        Title VII makes it unlawful for an “employer” to “fail or refuse to hire . . . any individual,

 or otherwise to discriminate against any individual with respect to his compensation, terms,

 conditions, or privileges of employment, because of such individual’s race . . .” 42 U.S.C. §

 2000e-2(a)(1). An “employer” is defined as “a person engaged in an industry affecting commerce

 who has fifteen or more employees for each working day in each of twenty or more calendar weeks

 in the current or preceding calendar year, and any agent of such a person . . .” 42 U.S.C. § 2000e(b).

 “Third Circuit jurisprudence is clear that Title VII does not subject individual supervisory

 employees to liability.” Simon v. Shore Cab, LLC, No. 13-6290, 2014 WL 2777103, at *5 (D.N.J.

 June 19, 2014) (citing Sheridan v. E.I. DuPont de Nemours & Co., 100 F.3d 1061, 1078 (3d Cir.

 1996); Newsome v. Admin. Off. of the Cts. of the State of N.J., 51 F. App’x 76, 79 n.1 (3d Cir.

 2002); Emerson v. Thiel Coll., 296 F.3d 184, 190 (3d Cir. 2002)). Furthermore, courts in this

 District routinely dismiss Title VII claims brought against individuals in their official capacities

 because “Title VII provides for liability against employers, not supervisors. Naming a supervisor

 as a defendant in his official capacity is redundant especially when ... the employer is also named

 as a Defendant.” Id. at *5 (quoting Stallone v. Camden Cnty. Tech. Sch. Bd. of Educ., No. 12-

 7356, 2013 WL 5178728, at *1, *6–7 (D.N.J. Sept. 13, 2013)) (emphasis in original). Here,

 Plaintiff’s claims must be dismissed against Defendant Fraser because she cannot be held

 individually liable under Title VII.



                                                   4
Case 2:16-cv-08947-CCC-ESK Document 116 Filed 08/24/20 Page 5 of 6 PageID: 2000



        Plaintiff’s arguments in opposition are unavailing. Plaintiff contends that Fraser’s motion

 must be denied because the Court’s March 19, 2018 Opinion dismissed certain claims without

 prejudice and that this issue has been previously litigated. See ECF No. 78 at 2, 6; ECF No. 85 at

 2, 6. As the Court’s March 19, 2018 Opinion makes clear, however, the Court did not address

 Plaintiff’s claims against Fraser because Fraser had not been properly served at the time. ECF No.

 17 at 2 n.3. Thus, the Court’s prior Opinion on NJT’s motion to dismiss has no bearing on its

 analysis of Fraser’s motion to dismiss. Plaintiff also relies on cases brought under 42 U.S.C. §

 1983 as a basis for imposing individual liability against Fraser. See ECF No. 78 at 9-11; ECF No.

 85 at 9-11. This argument is unpersuasive because the Complaint does not assert any claims under

 § 1983. Finally, Plaintiff asserts that Fraser’s motion should be denied because he has exhausted

 his administrative remedies and his claims are timely. See ECF No. 78 at 12-14; ECF No. 85 at

 12-14. Even assuming that Plaintiff exhausted his administrative remedies and timely filed his

 claims, no action may lie against Fraser in her individual capacity because Title VII does not

 recognize individual liability. Simon, 2014 WL 2777103, at *5. Therefore, Plaintiff’s Title VII

 claims against Fraser are dismissed with prejudice. 1

 IV.    CONCLUSION



 1
  To the extent Plaintiff argues that Fraser’s motion should be denied as untimely because he served
 Fraser’s paralegal on May 2, 2018, and the Office of the Attorney General filed a substitution of
 counsel letter on July 15, 2019, see ECF No. 78 at 3, 5; ECF No. 85 at 3, 5, the Court rejects that
 argument, as well. Plaintiff’s service on Fraser’s paralegal does not satisfy Federal Rule of Civil
 Procedure 4(e) or New Jersey Court Rule 4:4-4(a) because there is no indication that the paralegal
 was authorized to accept such service. See Fed. R. Civ. P. 4(e); N.J. Ct. R. 4:4-4(a). Furthermore,
 the Office of the Attorney General explained on November 15, 2019 that it did not represent Fraser
 at the time the substitution was filed. ECF No. 70. In any event, on November 20, 2019, the Hon.
 Mark Falk, Chief U.S.M.J., denied as moot Plaintiff’s motion for default against Fraser because
 she had filed a waiver of service, and acknowledged that Fraser would answer, move, or otherwise
 respond to the Second Amended Complaint no later than January 14, 2020. ECF No. 72. As
 Plaintiff has not demonstrated that Fraser was served before filing a waiver, the Court finds that
 Fraser’s motion filed on January 13, 2020 is timely.
                                                  5
Case 2:16-cv-08947-CCC-ESK Document 116 Filed 08/24/20 Page 6 of 6 PageID: 2001



        For the reasons sets forth above, Defendant Fraser’s motion is GRANTED.   An

 appropriate Order follows.



 DATED: August 24, 2020

                                                    ____________________________
                                                      CLAIRE C. CECCHI, U.S.D.J.




                                          6
